DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment filed on 6/1/22 including claims  1-40, out of which claims 1-20 have been cancelled. Additionally claims 24-25, 29-30, 34-35 and 39-40 have been cancelled and claims 41-44 have been added.  Remaining claims 21-23, 26-28, 31-33, 36-38 and 41-44 are pending for consideration.
Allowable Subject Matter
Claims 21-23, 26-28, 31-33, 36-38 and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 21;
wherein different wake-up signals in the plurality of wake-up signals are configured to wake up different groups of terminals, the plurality of wake-up signals comprise a first common wake-up signal or a second common wake-up signal, the first common wake-up signal is used to wake up a first-type terminal, the first-type terminal is configured to monitor wake-up signals for the PO, the second common wake-up signal is used to wake up a second-type terminal, and the second-type terminal is configured to monitor one wake-up signal for the PO, and wherein the first terminal belongs to each of the different groups of terminals; and when the first terminal detects at least one of the plurality of wake-up signals for the PO, monitoring, by the first terminal, a downlink control channel at the PO.	
As recited by claim 26;
wherein different wake-up signals in the plurality of wake-up signals are configured to wake up different groups of terminals, and the to- be-woken-up terminal belongs to each of the different groups of terminals, the plurality of wake- up signals comprise a first common wake-up signal or a second common wake-up signal, the first common wake-up signal is used to wake up a first-type terminal, the first-type terminal is configured to monitor wake-up signals for the PO, the second common wake-up signal is used to wake up a second-type terminal, and the second-type terminal is configured to monitor one wake-up signal for the PO; determining, by the network device, a target wake-up signal from the plurality of wake- up signals for waking up the to-be-woken-up terminal; and sending, by the network device, the target wake-up signal before the PO.
As recited by claim 31;
wherein different wake-up signals in the plurality of wake-up signals are configured to wake up different groups of tcrminal communications device, the plurality of wake-up signals comprise a first common wake-up signal or a second common wake- up signal, the first common wake-up signal is used to wake up a first-type communications device, the first-type communications device is configured to monitor wake-up signals for the PO, the second common wake-up signal is used to wake up a second-type communications device, and the second-type communications device is configured to monitor one wake-up signal for the PO, and wherein the tcrminal communications device belongs to each of [[is in]] the different groups of tcrminals communications device; and the transceiver is configured to detect at least one of the plurality of wake-up signals for the PO, and to monitor a downlink control channel at the PO when the at least one of the plurality of wake-up signals for the PO is detected.
As recited by claim 36;
determine a target wake-up signal from the plurality of wake-up signals for waking up the to-be-woken-up terminal, wherein different wake-up signals in the plurality of wake-up signals are configured to wake up different groups of terminals, and the to-be-woken-up terminal belongs to each of the different groups of terminals= the plurality of wake-up signals comprise a first common wake-up signal or a second common wake-up signal, the first common wake-up signal is used to wake up a first-type terminal, the first-type terminal is configured to monitor wake-up signals for the PO, the second common wake-up signal is used to wake up a second-type terminal, and the second-type terminal is configured to monitor one wake-up signal for the PO; and the transceiver is configured to send the target wake-up signal before the PO.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldberg (US 20040063442) discloses A system and method for providing multicast services to UEs enhances battery life and provides for more efficient use of the radio resources. Each service, or a target group for a service, is assigned an identifier. The identifier is associated with a pointer to the transmission of data. Each UE searches for the identifier in order to know when the data will be transmitted. The UEs may receive the pointer from a number of different paging windows. The transmission of the data occurs after the last pointer is transmitted in order to guarantee that all the target UEs receive a pointer to the data prior to the transmission of the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niozar Sivjiar can be reached on 571-270-7462 and fax phone number for the organization where this application or 
proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/ patents/ apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO.  Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647